UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-7006


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

CHRISTOPHER REED, JR.,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. Louise W. Flanagan, District Judge. (7:17-cr-00138-FL-1)


Submitted: April 14, 2022                                         Decided: April 18, 2022


Before DIAZ and RUSHING, Circuit Judges, and KEENAN, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


ON BRIEF: Rudolph A. Ashton, III, DUNN PITTMAN SKINNER & CUSHMAN,
PLLC, New Bern, North Carolina, for Appellant. Michael F. Easley, Jr., United States
Attorney, David A. Bragdon, Assistant United States Attorney, Kristine L. Fritz, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Christopher Reed, Jr., appeals the district court’s order denying his 18 U.S.C.

§ 3582(c)(1)(A) motions for compassionate release. We review a district court’s order

granting or denying a compassionate release motion for an abuse of discretion. United

States v. Kibble, 992 F.3d 326, 329 (4th Cir.) (stating standard of review), cert. denied, 142

S. Ct. 383 (2021). We have reviewed the record and conclude that the district court did

not abuse its discretion. The court denied Reed’s motions after concluding that he

demonstrated extraordinary and compelling reasons, discussing the applicable 18 U.S.C.

§ 3553(a) factors, and sufficiently explaining the reasons for the denial. See United States

v. High, 997 F.3d 181, 188-91 (4th Cir. 2021) (discussing amount of explanation required

for denial of compassionate release motion). We therefore affirm the district court’s order.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                 AFFIRMED




                                              2